           Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 1 of 36




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff/Respondent,

               v.                                          No. 13-20125-JAR-13

 STEPHEN EUGENE ROWLETTE,

               Defendant/Petitioner.




                                  MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Stephen Rowlette’s pro se Amended Motion

to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255 and Memorandum in

Support as amended (Docs. 518, 532). The Government has responded,1 and Rowlette has

replied.2 Also before the Court is Rowlette’s Motion for Return of Seized Property Pursuant to

Fed. R. Crim. P. 41(g) (Doc. 506) and Motion to Provide Sentencing Transcript at No Cost (Doc.

528). For the reasons explained in detail below, the Court denies Petitioner’s § 2255 motion

without an evidentiary hearing, denies as moot his request for transcript, and dismisses his

motion for return of property.

I.     Factual and Procedural Background

       On September 2, 2014, Rowlette pleaded guilty to Count 1 of a twenty-four count

Indictment, charging him and others with conspiracy to distribute and possess with the intent to

distribute more than 50 grams of methamphetamine.3 Pursuant to paragraph 2 of the written Plea


       1
           Doc. 542.
       2
           Doc. 549.
       3
           Docs. 153, 154.




                                                 1
           Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 2 of 36




Agreement, the parties agreed to the facts constituting the offense to which Petitioner is pleading

guilty as set forth in a seven-page attachment to the Agreement.4

       Pursuant to paragraph 5 of the Agreement, the government agreed: to recommend a

sentence at the low end of the applicable Guidelines range; that Petitioner was entitled to a three-

level reduction for acceptance of responsibility; the parties would not request an upward or

downward departure under the Guidelines; to move for a two-level downward departure from the

base offense level under U.S.S.G. § 5K3 provided Petitioner fully cooperated with the

government; and acknowledged that the government would file a Notice of Prior Conviction

Felony Drug Trafficking Conviction pursuant to 21 U.S.C. § 851.5 Paragraph 5 further states

that the government’s obligations are contingent upon Petitioner’s continuing manifestation of

acceptance of responsibility; if Petitioner engages in additional criminal conduct, the government

reserved the right to request a hearing to determine if Petitioner has breached the agreement; in

the event the Court finds that Petitioner has breached the Agreement, however, the government

shall not be bound by paragraph 5.6

       In exchange, Petitioner agreed to provide full and truthful cooperation and the parties

agreed that upon determination by the government, it may exercise its discretion to request the

Court reduce Petitioner’s sentence under § 5K1.1 for his substantial assistance. Petitioner

waived any right to appeal or collaterally attack his conviction or sentence, except for any

subsequent claims with regards to ineffective assistance of counsel or prosecutorial misconduct.7




       4
           Doc. 154 ¶ 2, Attach. A.
       5
           Id. ¶ 5.
       6
           Id.
       7
           Id. ¶ 13.




                                                 2
           Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 3 of 36




       The Indictment also included a forfeiture allegation, specifically a money judgment in the

amount of $7,090,500, representing the amount of proceeds obtained as a result of the offenses

alleged in Counts 1-21 and 23-24 of the Indictment.8 Pursuant to the Plea Agreement, Petitioner

also agreed to cooperate with the government to identify and recover any forfeitable assets.9

Specifically, Petitioner agreed not to contest the money judgment in the amount of $7,090,500.10

On September 24, 2014, the Court entered a Final Order of Forfeiture and Imposition of

Forfeiture Judgment against Petitioner in the amount of $7,090,500, which represents the amount

of proceeds obtained as a result of the offenses set out in Count 1 of the Indictment.11 The

judgment was imposed jointly and severally with the co-defendants who are also convicted of

Count 1 and have a forfeiture judgment imposed against them.12 The Order of Forfeiture became

final at the time of sentencing and was made a part of the sentence and included in the

judgment.13

       The Presentence Investigation Report (“PSR”) calculated Petitioner’s applicable

Guideline range as follows: Base Offense Level of 36, based on an offense involving at least 1.5

kilograms, but less than 4.5 kilograms of “Ice”; a two-level increase for an offense that involved

the importation of methamphetamine from Mexico, for an Adjusted Offense Level of 38;14 and a

three-level decrease for acceptance of responsibility, for a Total Offense Level of 35.15 With a




       8
           Doc. 1 at 12–13.
       9
           Doc. 154 ¶¶ 6(d), 10.
       10
            Id. ¶ 6(d).
       11
            Doc. 164.
       12
            Id.
       13
            Id.
       14
            Doc. 416 ¶¶ 52, 53, 57.
       15
            Id. ¶¶ 59–61.




                                                3
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 4 of 36




criminal history category of IV, the Guideline range was 235 to 293 months.16 However,

because the statutory minimum term of imprisonment is twenty years, the Guideline range

becomes 240 to 293 months under U.S.S.G. § 5G1.1(b).17

       The PSR also indicated that Petitioner purchased his home, located at 6544 Sni-A-Bar

Road in Kansas City, Missouri, but later transferred the property by warranty deed to his wife’s

mother.18 Petitioner reported that he sold his home to his mother-in-law in order to pay his

attorneys fees incurred as a result of his criminal proceedings.19 Online records indicate that

Petitioner purchased the home on August 31, 2012, and sold it to his mother-in-law on January

17, 2014.20 The PSR further indicated that Petitioner was the current owner of over twenty

motor vehicles, including motorcycles, racing vehicles, and a boat.

       In June 2016, the government moved for a hearing to determine whether Petitioner had

violated the terms of the Plea Agreement and sentencing.21 The government alleged that

following Petitioner’s guilty plea, it obtained evidence suggesting that he was a leader and

organizer of a large-scale drug and contraband trafficking organization inside CoreCivic-

Leavenworth (“CCA”) while he remained at CCA awaiting sentencing.22 Based on a review of

Petitioner’s recorded “jail calls,” along with calls initiated through other inmates’ personal

identification numbers, law enforcement officers determined that Petitioner was coordinating

with his mother, step-father, and girlfriend to facilitate payment for drugs and contraband sold by



       16
            Id. ¶ 127.
       17
            Id. ¶ 128. See also 21 U.S.C. §§ 846, 841(b)(1)(A), 851.
       18
            Doc. 416 ¶ 118.
       19
            Id.
       20
            Id.
       21
            Docs. 472, 481.
       22
            Doc. 472.




                                                         4
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 5 of 36




Petitioner and others inside CCA.23 This activity led to a separate criminal proceeding, United

States v. Carter (the “Black” case, investigation, or Order) that precipitates multiple § 2255

motions pending before this Court, including Petitioner’s.24 Given the posture of Petitioner’s

motion pending sentencing, the charges against him in Black were dismissed.25

        As part of Petitioner’s cooperation, he agreed to proffer regarding his involvement with

the Black case, but agents determined he was untruthful during the proffer.26 In its sentencing

memorandum, the government requested a finding by the Court that Petitioner had breached the

terms of the Plea Agreement and argued that: (1) Petitioner should not receive a three-level

reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1; (2) Petitioner should not

receive any departure for substantial assistance; and (3) a high end of the Guideline sentence—

405 months’ imprisonment— is appropriate.27 In his sentencing memorandum, Petitioner argued

for a sentence of 240 months, noting the lengthy period of time between the commission of the

CCA-related offense and the time of his acceptance by entering into the Plea Agreement in

September 2014.28 Defense counsel noted that it was within the Court’s discretion to allow a

reduction for acceptance of responsibility and that Petitioner did in fact proffer information in

this case.29




        23
             Id. at 2.
        24
            No. 16-20032-JAR, Doc. 758 (D. Kan. Aug. 13. 2019). As discussed in that Order, the Sixth
Amendment claims stem from recordings of conversations and meetings with counsel while they were detained at
Corrections Corporation of America (“CCA”). That facility has since been renamed CoreCivic. For convenience,
the Court refers to it as CCA in this Order.
        25
             Id. at 3–4.
        26
             Doc. 479 at 3.
        27
             Id. at 1–2.
        28
             Doc. 539 at 59–60.
        29
             Id. at 61–62.




                                                      5
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 6 of 36




       A hearing was held July 5, 2016. After hearing evidence and argument from counsel, the

Court found by a preponderance of the evidence that Petitioner breached the Plea Agreement by

engaging in conduct violative of the agreement but affirmatively found that the conduct was not

relevant conduct for purposes of sentencing in this case.30 In other words, the Court did not

“estimate or add in any way drug amounts or contraband amounts associated with the CCA case

in this case.”31 The Court agreed with the government that Petitioner should not receive a

reduction for acceptance of responsibility, that the twenty-year mandatory-minimum sentence

was not sufficient in this case, and sentenced Petitioner to 360 months’ imprisonment, followed

by a ten-year term of supervised release.32 At the end of the hearing, the Court informed

Petitioner of his right to file an appeal to the extent he had not waived his right and the timeline

to do so, including requesting the Clerk of Court to file a notice of appeal on his behalf.33

       Petitioner did not file a notice of appeal, but instead filed a Motion to Take Judicial

Notice requesting leave to file a notice of appeal out of time on October 11, 2016, more than

three months after he was sentenced.34 This Court denied Petitioner’s motion as untimely.35

Petitioner then filed a Motion to Recall Mandate on April 6, 2017.36 This Court gave Petitioner

the opportunity to either withdraw the motion before it was construed as a motion for relief under

28 U.S.C. § 2255 or file an amended motion recharacterized as a § 2255 motion.37 Petitioner




       30
            Tr. July 5, 2016 Hr’g, Doc. 539 at 63–64.
       31
            Id. at 64.
       32
            Id. at 63–79; Doc. 482.
       33
            Tr. July 5, 2016 Hr’g, Doc. 539 at 83.
       34
            Doc. 494.
       35
            Doc. 497.
       36
            Doc. 518.
       37
            Doc. 520.




                                                        6
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 7 of 36




filed a response to the order titled Defendant’s Response to the Court’s Notice of Its Intent to

Treat His Motion as a Request for Habeas Relief and was again ordered to either withdraw the

Motion to Recall Mandate or file an amended motion characterized as a § 2255 motion.38

Petitioner responded with an authorization to construe the motion as a § 2255 motion, followed

by an amended pro se § 2255 motion.39 Petitioner advances four claims: (1) defense counsel

failed to file a notice of appeal; (2) defense counsel was ineffective because he failed to discuss

the consequences of Petitioner’s post-arrest conduct, relevant conduct, and forfeiture agreement

with him prior to his Plea Agreement; (3) the government breached the plea agreement; and (4)

denial of his right to allocution.40

        On April 28, 2016, a civil forfeiture action in rem was filed by the government listing a

single defendant, the real property located on Sni-A-Bar Road in Kansas City, Missouri.41 The

government alleged that the property was subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(A) because it is property involved in a transaction in violation of 18 U.S.C. § 1957,

and because it constitutes proceeds traceable, directly or indirectly, to violations of 21 U.S.C.

§§ 841 and 846.42 The complaint was later amended to add defendants 2 through 7, which are

motor vehicles and motorcycles.43 The court appointed counsel to represent Petitioner, who

asserted an interest in the real and personal property defendants and moved for return of the

property and claimed the property was purchased with gambling proceeds.44 On August 6, 2018,


        38
             Docs. 523, 526.
        39
             Docs. 529, 532.
        40
             Doc. 532.
        41
           United States v. Def. No. 1: Real Prop. Known as 6544 Sni-A-Bar Road Kansas City, Mo., D. Kan. No.
16-1116-JWB, Doc. 1.
        42
             Id. at 3.
        43
             Id. Docs. 6, 19.
        44
             Id. Docs. 18, 39.




                                                      7
          Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 8 of 36




the court granted the government’s motion to sell the real property because taxes had gone

unpaid on the property for more than three years.45 The court also denied Petitioner’s motion to

dismiss the remaining defendants, and granted the government’s motion to sell defendants 2

through 7.46 The government subsequently filed a motion to dismiss defendants 1 and 2, the real

property and a 2002 Honda, which the court granted.47 Trial on forfeiture of the remaining

defendants is set to begin June 14, 2021.48

         Petitioner was represented in the underlying criminal proceedings by Floyd A. White, Jr.

In its response to Petitioner’s § 2255 motion, the government provided an affidavit from Mr.

White in which he addresses in detail Petitioner’s allegations that his representation in his

criminal proceedings was ineffective.49

II.      Standard

         Section 2255 entitles a federal prisoner to relief if the court finds that “the judgment was

rendered without jurisdiction, or that the sentence imposed was not authorized by law or [is]

otherwise open to collateral attack, or that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack.”50

The court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and the files

and records of the case conclusively show that the prisoner is entitled to no relief.”51 A § 2255



         45
              Id. Doc. 42.
         46
              Id.
         47
              Doc. 90.
         48
              Doc. 109.
         49
           Doc. 542, Attach. B. See United States v. Pinson, 584 F.3d 972, 978 (10th Cir. 2009) (holding when a
habeas petitioner claims ineffective assistance of counsel, he impliedly waives attorney-client privilege with respect
to communications with his attorney necessary to prove or disprove the claim).
         50
              28 U.S.C. § 2255(b).
         51
              United States v. Galloway, 56 F.3d 1239, 1240 n.1 (10th Cir. 1995) (quoting 28 U.S.C. § 2255(b)).




                                                           8
          Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 9 of 36




petitioner must allege facts that, if proven, would warrant relief from his conviction or

sentence.52 An evidentiary hearing is not necessary where the factual allegations are

contradicted by the record, inherently incredible, or when they are conclusions rather than

statements of fact.53

         The Sixth Amendment guarantees that “[i]n all criminal prosecution, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his defence.”54 A successful claim of

ineffective assistance of counsel must meet the two-pronged test set forth in Strickland v.

Washington.55 First, a defendant must show that his counsel’s performance was deficient in that

it “fell below an objective standard of reasonableness.”56 To meet this first prong, a defendant

must demonstrate that the omissions of his counsel fell “outside the wide range of professionally

competent assistance.”57 This standard is “highly demanding.”58 Strategic or tactical decisions

on the part of counsel are presumed correct, unless they were “completely unreasonable, not

merely wrong, so that [they] bear no relationship to a possible defense strategy.”59 In all events,

judicial scrutiny of the adequacy of attorney performance must be strongly deferential: “[A]

court must indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.”60 Moreover, the reasonableness of the challenged conduct


         52
              In re Lindsey, 582 F.3d 1173, 1175 (10th Cir. 2009).
         53
            See Hatch v. Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995), (“[t]he allegations must be specific and
particularized, not general or conclusory”); United States v. Fisher, 38 F.3d 1143, 1147 (10th Cir. 1994) (rejecting
ineffective assistance of counsel claims that are merely conclusory in nature and without supporting factual
averments).
         54
              U.S. Const. amend. VI; see Kansas v. Ventris, 556 U.S. 586 (2009).
         55
              466 U.S. 668 (1984).
         56
              Id. at 688.
         57
              Id. at 690.
         58
              Kimmelman v. Morrison, 477 U.S. 365, 382 (1986).
         59
              Fox v. Ward, 200 F.3d 1286, 1296 (10th Cir. 2000) (quotation and citations omitted).
         60
              Strickland, 466 U.S. at 687.




                                                           9
           Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 10 of 36




must be evaluated from counsel’s perspective at the time of the alleged error, and “every effort

should be made to ‘eliminate the distorting effects of hindsight.’”61

           To meet the second prong, a defendant must also show that his counsel’s deficient

performance actually prejudiced his defense.62 To prevail on this prong, a defendant “must show

there is a reasonable probability that, but for his counsel’s unprofessional errors, the result of the

proceeding would have been different.”63 A “reasonable probability” is a “probability sufficient

to undermine confidence in the outcome.”64 This, in turn, requires the court to focus on “the

question whether counsel’s deficient performance render[ed] the result of the trial unreliable or

the proceeding fundamentally unfair.”65

           A defendant is entitled to the effective assistance of counsel during plea negotiations.66

“The performance prong of Strickland requires a defendant to show that counsel’s representation

fell below an objective standard of reasonableness.”67 “To show prejudice in the guilty plea

context, the defendant must establish that ‘there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and insisted on going to trial.’”68

           In all events, a defendant must demonstrate both Strickland prongs to establish a claim of

ineffective assistance of counsel, and a failure to prove either one is dispositive.69 “The



           61
                Edens v. Hannigan, 87 F.3d 1109, 1114 (10th Cir. 1996) (quoting Strickland, 466 U.S. at 689).
           62
                Strickland, 466 U.S. at 687.
           63
                Id. at 694.
           64
                Id.
           65
                Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).
           66
                Lafler v. Cooper, 566 U.S. 156, 162–63 (2012).
           67
                Id. at 163 (internal quotation marks omitted).
           68
                Heard v. Addison, 728 F.3d 1170, 1176 (10th Cir. 2013) (quoting Hill v. Lockhart, 474 U.S. 52, 58–59
(1985)).
           69
                Smith v. Robbins, 528 U.S. 259, 286 n.14 (2000).




                                                                 10
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 11 of 36




performance component need not be addressed first. ‘If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice . . . that course should be

followed.’”70

III.     Discussion

         A.         Failure to File an Appeal

         Petitioner claims that defense counsel, Mr. White, disregarded his instructions to file a

notice of appeal in a meeting between the two after the sentencing hearing on July 5, 2016.

Petitioner claims that White tried to persuade him not to file an appeal and never told Petitioner

that he would have to file a pro se Notice of Appeal within fourteen days of sentencing.71

         A particularized claim that counsel failed to file a notice of appeal despite a timely

request from the defendant is generally sufficient to warrant relief.72 “[A] lawyer who disregards

specific instructions to perfect a criminal appeal acts in a manner that is both professionally

unreasonable and presumptively prejudicial.”73 The proper remedy if counsel failed to file an

appeal is to vacate Petitioner’s sentence and allow him to be resentenced so that he may perfect

an appeal.74 “But this does not imply that a habeas petitioner is automatically entitled to an

evidentiary hearing merely because he makes an allegation that his attorney refused to file an

appeal.”75 The Tenth Circuit has noted that the district court retains the “flexibility” or discretion



         70
          Id. (quoting Strickland, 466 U.S. at 697); see also Romano v. Gibson, 239 F.3d 1156, 1181 (10th Cir.
2001) (“This court can affirm the denial of habeas relief on whichever Strickland prong is the easier to resolve.”).
         71
              Doc. 494 at 2.
         72
          United States v. Jasso Chavero, 630 F. App’x 866, 868 (10th Cir. 2015) (citing United States v. Snitz,
342 F.3d 1154, 1155–56 (10th Cir. 2013)).
         73
          Snitz, 342 F.3d at 1155–56; see also Garza v. Idaho, 139 S. Ct. 738, 744 (2019) (“[P]rejudice is
presumed ‘when counsel’s constitutionally deficient performance deprives a defendant of an appeal that he
otherwise would have taken.’”) (quoting Roe v. Flores-Ortega, 528 U.S. 470, 484 (2000)).
         74
              United States v. Moore, 83 F.3d 1231, 1233 (10th Cir. 1996).
         75
              United States v. Harrison, 375 F. App’x 830, 833 (10th Cir. 2010).




                                                           11
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 12 of 36




“to utilize alternative methods to expand the record without conducting an extensive hearing.”76

The Supreme Court has said that a § 2255 movant is not always entitled to a full hearing simply

because the record “does not conclusively and expressly belie his claim.”77 District courts retain

the “discretion to exercise their common sense” and dispose of these issues without a hearing

when a movant’s factual allegations are “vague, conclusory, or palpably incredible.”78

       The primary issue before the Court is whether an evidentiary hearing is needed on this

claim. In his affidavit, White states under oath that he met with Petitioner after the sentencing

hearing and expressed particularized concerns advising against filing an appeal, specifically, the

appeal waiver in the Plea Agreement and this Court’s discretion to deny Petitioner a three-level

reduction for acceptance of responsibility.79 White avers that at no time did Petitioner indicate

that he wanted to file an appeal and if he had asked him to do so, White would have filed a

Notice of Appeal despite his misgivings.80 White followed up this meeting with a letter dated

July 6, 2016, addressed to Petitioner at the Atchison County Jail, in which he states that he sees

“no chance for appeal” and would not suggest it because there was a waiver and this Court acted

within its discretion at sentencing.81 White further advised Petitioner in the letter, “[h]owever, if

you are going to do something you can start that process yourself, but you do need to advise the

Court Clerk that you wish to have a Notice of Appeal filed” within fourteen days.82 The letter

included a postscript with the address for the Kansas City Courthouse. White avers that it is



       76
            United States v. Lee-Speight, 529 F. App’x 903, 907 n.5 (10th Cir. 2013).
       77
            Machibroda v. United States, 368 U.S. 495 (1962).
       78
            Id. at 495–96.
       79
            Doc. 542, Attach. B at 2.
       80
            Id. at 3.
       81
            Id.
       82
            Doc. 494 at 5.




                                                         12
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 13 of 36




customary for him to send such a letter in all cases so the client might have the time to think

about an appeal after talking with White and would have an opportunity to pursue that option.83

After the July 5 meeting, White heard nothing from Petitioner until September, when this Court

notified him that Petitioner was alleging that he failed to file a notice of appeal and directing

White to respond to Petitioner.84 White did so on September 14, 2016, stressing to Petitioner

that although they discussed an appeal at the July 5, 2016 conference, at no time did he ever ask

White to file a Notice of Appeal, and that he followed up with the July 6, 2016 letter confirming

as much.85

       Petitioner claims that he did not receive the July 6 letter and on October 5, 2016, he sent a

letter and “Affidavit of Facts” to White suggesting that the letter was written in an effort to cover

up some failure on White’s part to do what Petitioner had asked him to do.86 Petitioner claims

that he “flat out” told White that he wanted to appeal and questioned why they would have a

conversation about the merits of an appeal if he did not ask White to do so.

       To warrant an evidentiary hearing, a petitioner must present detailed and specific facts to

back up his allegation, instead of “vague, conclusory, or palpably incredible” allegations.87

Although the Court may hold an evidentiary hearing if the record warrants it, the Court may also

exercise its discretion to first evaluate whether the defendant has come forward with a substantial

claim warranting further factual development; if the claim is not sufficiently substantial, or if the

record is sufficiently complete to resolve the motion on its merits, it may be denied without a



       83
            Doc. 542, Attach. B at 3.
       84
            Id.
       85
            Id.
       86
            Doc. 494 at 4.
       87
            United States v. Harrison, 375 F. App’x 830, 833 (10th Cir. 2010).




                                                         13
          Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 14 of 36




hearing.88 In his reply, Petitioner provides no details to counter White’s affidavit surrounding

the specifics of his purported directive to White about filing an appeal in the conversation they

had after the sentencing hearing. Instead, Petitioner states that he believes the record is

sufficiently developed to conclusively establish that counsel simply refused to file a notice of

appeal.

          Based on the record before it, the Court concludes that an evidentiary hearing is not

needed. Petitioner and White met in person after the sentencing hearing on July 5, 2016. Each

has stated his recollection of the discussion at that meeting. Neither party has suggested there

are additional witnesses or evidence that could shed light on the advice that Petitioner was given

at the time. The Court assumes that each party would give testimony consistent with the

representations made, and thus finds that an evidentiary hearing would not meaningfully add to

the record presently before the Court and it is appropriate to consider Petitioner’s claim on its

merits based on the record recited above.

          The Court finds Petitioner’s conclusory allegations are without supporting factual

averments, and contradicted by the record. Petitioner’s claims focus on an alleged cover-up by

White rather than any details of the conversation or specifics regarding Petitioner’s purported

request that White file an appeal, despite White’s specific reservations about the merits of any

appeal. On the record before it, the Court cannot find that White refused to follow through with

his client’s directive. White denies having done so and it would be extremely unlikely that an

able and experienced criminal defense counsel would fail to file a notice of appeal on his client’s

behalf, particularly in light of the detailed letter he prepared and mailed to Petitioner the day



          88
           United States v. Jasso Chavero, 630 F. App’x 866, 868 (10th Cir. 2015); Harrison, 375 F. App’x at 833
(citing Marchibroda v. United States, 368 U.S. 487, 495 (1962) (“there are times when allegations of facts outside
the record can be fully investigated without requiring the personal presence of the petitioner”)).




                                                        14
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 15 of 36




after the meeting, as per his custom. It is telling that White never received any direct

communication from Petitioner about the status of the appeal that he claimed he wanted before

he made his allegations to the Court. Accordingly, the Court finds that Petitioner has failed to

carry his burden to make a particularized claim of ineffective assistance of counsel on this

ground his motion is denied on this basis.

       B.          Breach of the Plea Agreement

       Petitioner’s collateral-attack waiver is not enforceable if the government breached its

obligations under the Plea Agreement.89 In resolving a claim that the government breached a

plea agreement, the court relies on “general principles of contract law” and “looks to the express

language in the agreement to identify both the nature of the government’s promise and the

defendant’s reasonable understanding of this promise at the time of the entry of the guilty

plea.”90 Any ambiguities are resolved against the government as drafter of the agreement.91 The

Tenth Circuit has held that “the government may not unilaterally declare a breach of the plea

agreement; a court must hold a hearing and make a finding that the defendant breached the

agreement before the government is released from its obligations under the agreement.”92

Petitioner claims that the government breached the Plea Agreement for the following reasons.




       89
            United States v. Rodriguez-Rivera, 518 F.3d 1208, 1212 (10th Cir. 2008).
       90
            Id. at 1212–13.
       91
            Id. at 1213.
       92
            United States v. Guzman, 318 F.3d 1191, 1196 (10th Cir. 2003).




                                                        15
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 16 of 36




       1.         Sixth Amendment

       Petitioner first argues that the government breached the Plea Agreement when it violated

the Sixth Amendment by intentionally intruding into his attorney-client relationship as part of the

Black case and investigation, which was based on a review of recorded “jail calls” of Petitioner’s

and other inmates at CCA.93 As noted, this activity led to a separate criminal proceeding in the

Black case, investigation, and Order, which Petitioner incorporates by reference in his motion.

Petitioner appears to claim that as part of the Black case, the government became privy to his

recorded attorney-client conversations with White while he was detained at CCA. That Sixth

Amendment violation, he contends, renders the Plea Agreement unenforceable.

       Petitioner’s claim is based on events that came to light in the Black case and investigation

as detailed in the Black Order, including audio and video recordings of conversations and

meetings between attorneys and their clients who were detained at CCA. The government

admits that it obtained videos from CCA in connection with the Black case, which focused on

drug and contraband trafficking inside CCA. On April 12, 2016, the government served a

subpoena on CCA seeking “[a]ll video footage or still images currently retained by [CCA]

depicting any internal or external surveillance video or still image taken between July 2014 and

April 12, 2016 at the CCA facility in Leavenworth, Kansas.”94 On May 17, 2016, CCA provided

six DVR hard drives to the government containing surveillance footage from inside and outside

of the facility, including in rooms used for inmate-attorney meetings.95 The defense also

discovered that the government had routinely obtained CCA recorded attorney-client phone calls,




       93
            Doc. 532 at 2.
       94
            Black, No. 16-20032-JAR, Doc. 758 at 66.
       95
            Id. at 66–67.




                                                       16
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 17 of 36




and that it did so without notice to the attorneys, clients, or courts.96 Once notified of the

recordings, on August 16, 2016, this Court ordered the video and audio recordings in the

government’s custody to be impounded.97

       On July 17, 2018, Standing Order 18-3 appointed the Federal Public Defender (“FPD”) to

represent any defendant from the District of Kansas who may have a post-conviction Sixth

Amendment claim based on the recording of in-person attorney-client meetings or attorney-client

phone calls by any holding facility housing federal detainees within this District.

       On August 13, 2019, this Court issued its ruling in United States v. Carter (“Black

Order”) that precipitates the § 2255 motion before the Court. The Black Order discussed the

elements required to prove a per se violation of the Sixth Amendment under the Tenth Circuit

decision in Shillinger v. Haworth,98 which held that a per se Sixth Amendment violation occurs

when: (1) there is a protected attorney-client communication; (2) the government purposefully

intruded into the attorney-client relationship; (3) the government becomes “privy to” the

attorney-client communication because of its intrusion; and (4) the intrusion was not justified by

any legitimate law enforcement interest.99 Once those elements are established, prejudice is

presumed.100

       In the Black Order, the Court determined that the following threshold showings must be

made for a defendant raising such claims in a § 2255 motion after review and verification by the

FPD. With respect to audio recordings, a petitioner must show: (1) the telephone recording



       96
            Id. at 29.
       97
            Id. at 10, 66.
       98
            70 F.3d 1132 (10th Cir. 1995).
       99
            Black, No. 16-20032-JAR, Doc. 758 at 162 (citing Shillinger, 70 F.3d at 1142).
       100
             Id.




                                                        17
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 18 of 36




exists; (2) a given call contains protected attorney-client communication, i.e., communication

that relates to legal advice or strategy sought by the client; and (3) an affidavit from defense

counsel confirming that the nature and purpose of the call(s) were within the ambit of protected

communication, including but not limited to defense preparation, plea negotiations, or review of

discovery.101 With respect to video recordings, a petitioner must show: (1) the video of the

attorney-client meeting exists; (2) the quality of the non-verbal communication in the video is

sufficient to confirm communication between the detainee and counsel; and (3) an affidavit from

defense counsel confirming that the nature of the meeting related to legal advice or strategy,

including but not limited to defense preparation, plea negotiations, or review of discovery.102 It

was the Court’s intent that this threshold showing would assist in eliminating claims where it

was clear that no protected communication existed, for example, where there was no recording at

all, the recording was not audible or visible, or the purpose of the conversation was not to seek

legal advice or strategy.

       The video recordings from CCA, impounded by the Court since August 2016, were

turned over to the FPD after the Black Order was entered on August 13, 2019. Per the parties’

agreement, as part of the Black investigation, the government also began surrendering recordings

and derivative evidence of audio calls from CCA that were in its possession.103 The FPD, along

with defense counsel, proceeded to exhaustively review hundreds of hours of audio and video

recordings, ultimately filing over 100 habeas motions alleging Sixth Amendment violations with

respect to the government’s alleged intentional-intrusion into these detainees’ attorney-client




       101
             Id. at 166.
       102
             Id. at 165–66.
       103
             Black, No. 16-20032-JAR, Doc. 705.




                                                  18
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 19 of 36




conversations and meetings. The FPD did not enter an appearance on behalf of Petitioner or

supplement his pro se § 2255 motion.

       In his affidavit, White states that he never talked to Petitioner by telephone while he was

detained at CCA, that it was his policy in his forty-five years of practice never to talk to his

clients over the telephone, and that he sent correspondence to Petitioner asking him to put any

questions or thoughts into writing.104 As previously discussed, after review of the recordings

turned over by the government, the FPD did not enter an appearance on behalf of Petitioner or

supplement his pro se motion, nor is there any evidence that a recording of any conversation

with counsel exists or meets the threshold criteria for a protected communication established by

the Court in the Black Order. The Court has also reviewed the status reports submitted by the

government cataloguing the recordings of attorney-client phone calls from CCA per the list of

inmates compiled by the FPD, and Petitioner is not listed as having any such recordings.105

There is simply no evidence in the record beyond Petitioner’s speculation to support his

allegations that the government breached the Plea Agreement by intentionally intruding upon his

attorney-client communications by becoming privy to recordings of his conversations with

counsel. Accordingly, the Court summarily dismisses this claim as lacking any factual basis that

would warrant relief from his conviction or sentence.




       104
             Doc. 542, Attach. B at 2.
       105
             See Black, No. 16-20032-JAR, Docs. 764, 787, 799, 806, 846, 848.




                                                       19
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 20 of 36




       2.         Acceptance of Responsibility, Substantial Assistance, and Early Disposition
                  Program

       Next, Petitioner argues that the government breached the terms of the Plea Agreement by

arguing at sentencing that Petitioner should not receive a reduction for acceptance of

responsibility. Petitioner makes a similar argument that the government breached the Plea

Agreement by arguing against Petitioner’s substantial assistance reduction when it “unilaterally”

decided to withhold this recommendation, and that it had a “legal and moral” obligation to notify

him before sentencing that the government no longer recognized the fact that he had “risked his

life” for the government by cooperating.106 Petitioner also claims that the government breached

the terms of the Plea Agreement when it did not recommend a downward departure for pleading

guilty early in the prosecution.

       Petitioner’s claims refer to the agreements set forth in subsections (b), (c), and (e) of

paragraph 5 of the Plea Agreement, where the government agrees:

                  b. To recommend a sentence at the low end of the applicable
                  guideline range;

                  c. To recommend the defendant receive a two (2) level reduction
                  in the applicable offense level under U.S.S.G. § 3E1.1 for
                  acceptance of responsibility. In addition, if the defendant’s offense
                  level is 16 or greater, the United States will move at the time of
                  sentencing for the defendant to receive an additional one (1) level
                  reduction for acceptance of responsibility because the defendant
                  timely notified the government of his intention to enter a plea of
                  guilty. . . .

                  e. Pursuant to U.S.S.G. § 5K3.1 and criteria set forth by the
                  United States Attorney’s Office, to move for a two-level
                  downward departure from the adjusted base offense level found by
                  the District Court (after adjustment for acceptance of
                  responsibility).107


       106
             Doc. 532 at 6.
       107
             Doc. 154 ¶ 5.




                                                   20
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 21 of 36




Paragraph 5 goes on to state, however,

                    The government’s obligation concerning its agreements listed in
                    ¶ 5 are contingent upon the defendant’s continuing manifestation
                    of acceptance of responsibility as determined by the United States.
                    If the defendant denies or gives conflicting statements as to his
                    involvement, falsely denies or frivolously contests relevant
                    conduct that the court determines to be true, willfully obstructs of
                    impedes the administration of justice as defined in U.S.S.G. §
                    3C1.1 (or willfully attempts to do so), or engages in additional
                    criminal conduct, the United States reserves the right to
                    request a hearing to determine if the defendant has breached
                    this agreement. In the event the Court finds the defendant has
                    breached this plea agreement, or has otherwise failed to adhere to
                    its terms, the United States shall not be bound by this paragraph. . .
                    .”108

       Petitioner’s claim that the government unilaterally decided and failed to notify him or the

Court of its intention not to recommend the reductions specified in paragraph 5 of the Plea

Agreement is not accurate. On June 15, 2016, the government filed a motion requesting a

hearing to determine whether Petitioner violated the terms of the Plea Agreement based on the

separate criminal conduct he engaged in while detained at CCA.109 In the motion, the

government specified that if the Court found that a breach had occurred, the government

intended “to request a sentence above the low-end advisory Guidelines range, not request a two-

level downward departure, and request that the defendant not receive a reduction for acceptance

of responsibility.”110 The Court granted the government’s request that any hearing on the motion

be conducted on the date and time already set by the Court for Petitioner’s sentencing hearing.111




       108
             Id. (emphasis added).
       109
             Doc. 472.
       110
             Id. at 1.
       111
             Id. at 4.




                                                     21
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 22 of 36




       Both the government and Petitioner filed Sentencing Memoranda prior to the sentencing

hearing. The government argued in its motion that because of Petitioner’s breach, he should not

receive reductions for acceptance of responsibility and substantial assistance, and argued for a

sentence at the high end of the Guidelines.112

       At the hearing to determine whether Petitioner had violated the terms of the Plea

Agreement, defense counsel acknowledged that the government had established that Petitioner

breached the Agreement:

                   MR. WHITE: With regard to the issues; the first issue is the
                   government’s motion to find that Mr. Rowlette, in fact, did breach
                   his plea agreement with them. I want the record clear and I will
                   advise the Court, Mr. Rowlette and I have reviewed his rights in
                   that regard, we’ve reviewed the facts in the case. And as I’ve
                   suggested in my sentencing memorandum, we don’t believe a
                   hearing would be necessary. We believe the government would be
                   able to substantiate its belief that the plea agreement that we
                   entered a long time ago was, in fact, breached and that this Court
                   would be persuaded that it was breached. I—to the extent that I
                   can make that representation, I am doing so.113

The Court then found that Petitioner had, in fact, breached the Plea Agreement:

                   THE COURT: Obviously, we’ve had a hearing to determine
                   whether Mr. Rowlette has violated the terms of the plea agreement.
                   And there is no dispute that he has, in fact, through subsequent
                   conduct violated the terms of the plea agreement. So pursuant to
                   that, I can find that there is a breach of the plea agreement, which
                   obviously liberates the government to not file a motion for
                   downward departure and to not take the positions that it—it
                   indicated it would take in the plea agreement before it was
                   breached.114

Thus, Petitioner had ample notice and opportunity to respond to the government’s request and

recommendations. The government did not breach the Plea Agreement as Petitioner claims, but


       112
             Doc. 479.
       113
             Tr. July 5, 2016 Hr’g, Doc. 539 at 4.
       114
             Id. at 50.




                                                     22
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 23 of 36




exercised its rights under paragraph 5 triggered by Petitioner’s engagement in criminal conduct

and failure to cooperate. This claim is denied.

       C.         Ineffective Assistance of Counsel

                  1.          Petitioner’s Breach of Plea Agreement

       Petitioner claims that, had defense counsel informed him of the consequences of his post-

arrest conduct, relevant conduct, and forfeiture, he “would never have agreed to sign the plea

agreement to begin with, much less agree to waive this constitutional right to challenge his

conviction and/or sentence.”115 Petitioner contends that it is “indisputable” that defense counsel

was aware of the criminal activities at CCA and that it was reasonable to assume that counsel

suspected the government might violate the terms of the Plea Agreement. He contends that if

counsel would have informed him that the government was not going to file the § 5K1.1 motion

and contest his acceptance of responsibility adjustment, he would have moved to withdraw from

the Plea Agreement. This claim is without merit.

       First, Petitioner’s argument is based on the inaccurate premise that his breach of the Plea

Agreement rendered the agreement void. As previously discussed, the court is to apply general

contract principles in defining the content and scope of the parties’ obligations under a plea

agreement.116 Thus, “if a defendant lives up to his/her end of the bargain, the Government is

bound by its promises,” but “if a defendant fails to fulfill his/her promises, the Government is

released from its obligations.”117 The party asserting a breach has the burden of proving it by a

preponderance of the evidence.118



       115
             Doc. 532 at 8.
       116
             See, e.g., United States v. Guzman, 318 F.3d 1191, 1195 (10th Cir. 2003).
       117
             United States v. Ailsworth, 927 F. Supp. 1438, 1445 (D. Kan. 1996).
       118
             Allen v. Hadden, 57 F.3d 1529, 1534 (10th Cir. 1995).




                                                         23
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 24 of 36




        Here, there is no question that Petitioner breached the Plea Agreement by engaging in

criminal conduct—he admitted as much at his sentencing hearing and the Court found that the

government proved, by a preponderance of the evidence, that Petitioner’s conduct constituted a

breach. In its motion, the government did not seek to void the Plea Agreement, but instead

sought release from its obligations under the Agreement. The Plea Agreement addresses the

effect and remedy for Petitioner’s breach in paragraph 5. The Plea Agreement expressly releases

the government from its obligations in the event Petitioner has breached the agreement, stating

“[i]n the event the Court finds the defendant has breached this plea agreement, or has otherwise

failed to adhere to its terms, the United States shall not be bound by this paragraph . . . .”119

Paragraph 6 states that in the event Petitioner has not provided truthful cooperation or commits a

crime, the Agreement will remain in effect and cannot be withdrawn.120 The government did not

seek to rescind the entire agreement, however, and by proceeding with sentencing, specific

performance was the only remedy that remained.121

        Nor has Petitioner alleged sufficient facts to show that White knew or should have known

of a “fair and just reason” to withdraw Petitioner’s guilty plea. There is nothing to support

Petitioner’s claim that counsel was aware of the investigation into his alleged criminal activity

while detained at CCA. Instead, the Plea Agreement was contingent upon Plaintiff’s cooperation

with the government and not engaging in criminal conduct and spelled out the consequences of




        119
              Doc. 154 ¶ 5 (emphasis added).
        120
              Id. ¶ 6(c).
        121
             See id. By contrast, when the government has breached the plea agreement, the Supreme Court has held
that there are two possible remedies: specific performance of the plea agreement, meaning a sentencing hearing at
which the government says what it promised to say, or alternatively, giving the defendant an opportunity to
withdraw his plea. Santobello v. New York, 404 U.S. 257, 263 (1971); see also United States v. Oakes, 680 F.3d
1243, 1247 (10th Cir. 2012) (explaining that the discretion lies with the court to choose which remedy to apply when
the government breaches the plea agreement).




                                                        24
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 25 of 36




violating these obligations. After counsel received the PSR and the government’s motion to

determine breach, he discussed with Petitioner the possibility of denial of any sentence reduction

for acceptance of responsibility, and that Petitioner’s position was “very tenuous at best, but that

we would try which we did.”122 Plaintiff’s claim that counsel did not discuss the relevance of his

post-arrest conduct is also contrary to counsel’s statements at the hearing to determine whether

Petitioner had breached the Plea Agreement, where he told the Court: “the first issue is the

government’s motion to find that Mr. Rowlette, in fact, did breach his plea agreement with them.

I want the record clear and I will advise the Court, Mr. Rowlette and I have reviewed his rights

in that regard, we’ve reviewed the facts in the case.”123

       Petitioner fails to meet his burden to establish defense counsel’s performance was

deficient under Strickland. Petitioner claims that but for counsel’s ineffectiveness, he would

have both withdrawn his plea and that he would not have entered the plea in the first instance.

With respect to his first argument, “[d]efendants do not have an absolute right to withdraw a

guilty plea.”124 Fed. R. Crim. P. 32(e) provides that “[i]f a motion to withdraw a plea of guilty

. . . is made before sentencing is imposed, the court may permit the plea to be withdrawn if the

defendant shows any fair and just reason.” “The burden is on the defendant to establish a ‘fair

and just reason’ for the withdrawal of the plea.”125 In analyzing whether a defendant has shown

a fair and just reason for withdrawal, the court ordinarily considers the following factors:

                   (1) whether the defendant has asserted his innocence; (2) whether the
                   withdrawal would prejudice the government; (3) whether the defendant
                   delayed in filing his motion, and if so, the reason for the delay; (4)
                   whether withdrawal would substantially inconvenience the court; (5)

       122
             Doc. 542, Attach. B at 4.
       123
             Tr. July 5, 2016 Hr’g, Doc. 539 at 4.
       124
             United States v. Siedlik, 231 F.3d 744, 748 (10th Cir. 2000).
       125
             Id.




                                                          25
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 26 of 36




                  whether close assistance of counsel was available to the defendant; (6)
                  whether the plea was knowing and voluntary; and (7) whether the
                  withdrawal would waste judicial resources.126

Nearly all of these factors would have weighed against allowing Petitioner to withdraw

his plea. Petitioner has not asserted his innocence or that his Plea Agreement was not

knowing or voluntary. In fact, he readily admits that his grounds for moving to withdraw

his guilty plea is that he did not receive the benefit of the bargain—the bargain that he

breached and from which the government was released.

       Of particular import is whether Petitioner was provided with close and effective

assistance of counsel. As this Court noted during the sentencing hearing, if not for

Petitioner’s alleged criminal conduct and breach of the Plea Agreement, he would have

received a drastically reduced sentence as a result of White’s efforts:

                  THE COURT: Well, I sensed a fair amount of frustration in you,
                  Mr. White, and understandably so. Mr. Rowlette was charged in
                  this case with involvement in a large-scale conspiracy. And Mr.
                  White negotiated in my view a wonderful plea agreement on behalf
                  of Mr. Rowlette. And he did it very quickly, so that Mr. Rowlette
                  was in the strongest of bargaining positions in terms of offering
                  cooperation to the government and getting the plea agreement that
                  he received.

                  That’s the kind of plea agreement that a lawyer of Mr. White’s
                  caliber and many years of experience tries to negotiate for their
                  client if their client will allow them to do that. And that’s the way
                  this case started. And Mr. Rowlette was particularly situated to be
                  in a position to really receive a greatly reduced sentence.127

Thus, any claim that Petitioner would or could have withdrawn his plea is without merit and

defense counsel’s failure to raise the argument or offer such advice does not fall below an

objective standard of reasonableness.


       126
             United States v. Yazzie, 407 F.3d 1139, 1142 (10th Cir. 2005).
       127
             Tr. July 5, 2016 Hr’g, Doc. 539 at 62–63.




                                                         26
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 27 of 36




        With respect to his second argument, Petitioner cannot demonstrate prejudice—that is,

but for counsel’s alleged errors, defendant would not have pleaded guilty and would have instead

proceeded to trial.128 Petitioner contends that he had nothing to lose by not entering his plea and

would have preserved his right to a direct appeal. But Petitioner fails to demonstrate that

rejecting the government’s plea offer would have been rational. Petitioner faced charges that

carried a twenty-year mandatory minimum and he faced life imprisonment if convicted.129 In

light of these circumstances, the Court rejects Petitioner’s conclusory allegation that he would

have proceeded to trial.130 Because Petitioner cannot establish prejudice, he cannot prevail of

these grounds that counsel was ineffective. This claim is denied.

                    2.         Relevant Conduct

        Petitioner argues that defense counsel was ineffective because he failed to inform him

that he was aware that the government was going to seek an enhanced sentence based upon the

alleged relevant conduct in this case. He further argues that most of the relevant

conduct in this case was the result of the cooperation that he provided to the government.

Specifically, Petitioner alleges that “[w]ithout the drug quantity from the controlled buys, the

sentencing guideline range would have been much lower.”131 Petitioner claims that if he had

been properly informed about the effect this relevant conduct would have on his sentence, he

would not have entered the guilty plea.

        Petitioner’s argument is misplaced. The relevant conduct in this case was not the result

of cooperation that he provided to the government. The Amended PSR found Petitioner was


        128
              Hill v. Lockhart, 474 U.S. 52, 59 (1985).
        129
              Doc. 1 at 14.
        130
           Miller v. Champion, 262 F.3d 1066, 1072 (10th Cir. 2001) (court looks to the factual circumstances
surrounding the plea to determine whether the petitioner would have proceeded to trial).
        131
              Doc. 532 at 9.




                                                          27
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 28 of 36




responsible for between 1.5 and 4.5 kilograms of “Ice” methamphetamine:

                  46. Rowlette is held accountable for one kilogram of
                  methamphetamine purchased from the Lopez DTO on April 8,
                  2013. He is also held accountable for the purchase of one pound
                  (0.5 kilograms) of methamphetamine from the Lopez DTO on
                  April 12, 2013. In total, Rowlett is responsible for the purchase of
                  1.5 kilograms of “Ice” methamphetamine.

                  47. The methamphetamine that Rowlette is responsible for was
                  not seized and laboratory tested. However, on average, the
                  methamphetamine seized and laboratory tested, throughout the
                  entirety of the investigation of the Lopez DTO, had a purity level
                  of at 80% or above, qualifying it as “ice” methamphetamine.
                  Therefore, all of the methamphetamine transactions conducted
                  throughout the conspiracy is considered “ice”
                  methamphetamine.132

This relevant conduct stemmed from intercepted wire communications when Petitioner

was not acting as an informant on behalf of the government.133 Thus, Petitioner cannot

meet the performance prong under Strickland and this claim is denied.

                  3.       Forfeiture

       Petitioner claims that defense counsel advised him that he and his wife would not lose

their home if he signed the forfeiture agreement. Petitioner contends that, had counsel correctly

informed him that he could lose his house, he would not have entered into the Plea Agreement in

the first place. In his affidavit, White states that “the plea agreement language itself, which was

reviewed with Mr. Rowlette before he signed discusses forfeiture and that he would raise this

issue now is surprising.” There was no mention of Petitioner’s house in the Plea Agreement,

likely due to the fact that by the time he pleaded guilty, Petitioner had already transferred

ownership of the property to his mother-in-law. After the guilty plea, however, it was discovered



       132
             Doc. 416 at 12, 14.
       133
             Tr. July 5, 2016 Hr’g, Doc. 539 at 8–16.




                                                        28
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 29 of 36




that Petitioner had transferred the real property without his mother-in-law’s knowledge or

permission, resulting in the civil forfeiture action filed two years later in 2016. Because it is not

clear how White could have known about or anticipated forfeiture of the real estate, Petitioner

has not demonstrated that his performance was deficient. Moreover, as previously discussed, the

government subsequently dismissed the real estate from the civil foreclosure action. Thus,

Petitioner’s claim on these grounds is denied.

       The Court notes that Petitioner also argues that it is highly questionable that the forfeiture

order is still valid in light of the “intervening change in precedent” in the Supreme Court’s

decision in Honeycutt v. United States.134 In Honeycutt, the Court rejected the idea that a

defendant can be jointly and severally liable under 21 U.S.C. § 853(a) “for property that his co-

conspirator derived from the crime but that the defendant himself did not acquire.”135 Honeycutt,

a salaried employee at his brother’s store, sold large amounts of a product that the police had told

him could be used to make methamphetamine; he was later convicted of several drug-related

crimes.136 The Court held that defendant could not be jointly and severally liable with his

brother for the profits from the illegal sales because § 853 requires forfeiture of “’any property

constituting, or derived from, any proceeds the person obtained, directly or indirectly, as the

result of’ certain drug crimes.”137 The Court held that, under § 853(a)(1), a forfeiture statute

specific to drug crimes, a co-conspirator defendant’s forfeiture liability is “limited to property the

defendant himself actually acquired as the result of the crime,” thus foreclosing joint and several




       134
             137 S. Ct. 1626 (2017).
       135
             Id. at 1630.
       136
             Id.
       137
             Id. (quoting 21 U.S.C. § 853).




                                                 29
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 30 of 36




liability for co-conspirators.138 In other words, when a defendant did not “obtain” tainted

property as a result of the crime, § 853(a) does not authorize forfeiture from that defendant.139

        Petitioner appears to argue that under Honeycutt, the Court erred in holding him jointly

and severally liable for the forfeiture judgment. As an initial matter, Petitioner’s challenge falls

withing the scope of the collateral-attack waiver in the Plea Agreement.140 As part of the

Agreement, Petitioner “voluntarily waive[d] any right to . . . collaterally attack any matter in

connection with this prosecution, conviction, and sentence, including “any right to challenge a

sentence or otherwise attempt to modify or change his sentence in a manner in which it was

determined in any collateral attack.”141 Petitioner’s argument that the money judgment in the

Order of Forfeiture, which was made part of his sentence and included in the judgment, falls

within the term of the waiver.

       Even assuming Petitioner did not waive this challenge, Honeycutt did not purport to

address joint and several forfeiture generally but instead addressed the narrow issue of whether a

defendant could be ordered to forfeit property that his co-conspirator alone acquired.142 Unlike

the defendant in Honeycutt, however, there is no evidence that Petitioner did not benefit

personally from the conspiracy and that the profits went to a co-conspirator. Instead, Petitioner

entered into a Plea Agreement in which he agreed to the imposition of the forfeiture judgment

against him in the amount of $7,090,500, “which represents the amount of proceeds obtained as

a result of the offenses set out in Count 1 of the Indictment for which the defendant has pled



       138
             Id. at 1633–35.
       139
             Id. at 1635.
       140
             United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004).
       141
             Doc. 154 ¶ 13.
       142
             137 S. Ct. at 1635.




                                                        30
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 31 of 36




guilty.”143 Count 1 charged Petitioner of conspiracy to distribute and possession with intent to

distribute more than 50 grams of methamphetamine. Thus, the money judgment was based on

tainted property obtained as a result of the conspiracy offense pursuant to § 853(a) and does not

run afoul of Honeycutt.144 Moreover, Petitioner does not cite, nor is the Court aware of, a case

where Honeycutt has been made retroactively applicable to cases on collateral review. This

claim is denied.

         D.          Denial of Allocution Right

         Finally, Petitioner claims that he was denied the right to allocute before his sentenced

was imposed. Before imposing a sentence, the district court must “address the defendant

personally in order to permit [him] to speak or present any information to mitigate the

sentence.”145 “A court violates this right to allocute when it definitively announces the

defendant’s sentence before giving him an opportunity to speak, and fails to communicate to the

defendant that it will genuinely reconsider the sentence in light of his remarks.”146

         At the sentencing hearing, this Court first heard argument by the government and defense

counsel on the government’s motion to find Petitioner had breached the Plea Agreement and the

resulting withdrawal of recommendations for reduction for acceptance of responsibility and

substantial assistance. As noted, the government requested the Court impose a sentence of 405

months; defense counsel requested 240 months—the mandatory-minimum sentence. Following


         143
               Doc. 164 (emphasis added).
         144
            See United States v. Pickel, 853 F.3d 1240, 1260–61 (10th Cir. 2017) (focusing on whether the
defendant had obtained tainted proceeds as the trigger for a money judgment, not whether the defendant retained
possession of those proceeds) (citing Honeycutt, 137 S. Ct. at 1635); United States v. Purify, 743 F. App’x 187, 191
n.5 (10th Cir. 2018) (recognizing post-Honeycutt that § 853(a) “contemplates the [forfeiture of] gross proceeds and
not merely profits.”).
         145
               Fed. R. Crim. P. 32(i)(4)(A)(ii).
        146
            United States v. Theis, 853 F.3d 1178, 1183 (10th Cir. 2017) (citing United States v. Landeros-Lopez,
615 F.3d 1260, 1268 (10th Cir. 2010)).




                                                         31
          Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 32 of 36




argument, the Court found that Petitioner breached the Plea Agreement by engaging in conduct

violative of the Agreement, but that criminal conduct was not relevant conduct for purposes of

sentencing in this case.147 After considering the non-exhaustive list of things the Guidelines

provide for the court to consider in making the determination, the Court then found that

Petitioner was not entitled to the acceptance of responsibility reduction.148 The Court stated that

it did not think a mandatory-minimum sentence was appropriate in this case.149 The Court then

stated:

                      THE COURT: So I’m going to—with these proposed findings of
                      fact and the following proposed findings of fact and announcement
                      of the following tentative sentence—I’m going to do that. And
                      then I’ve heard some allocution from you, Mr. White, but if you
                      have anything more, I’ll ask for that, as well as any statement from
                      Mr. Rowlette, as well as anything that the government might have
                      to offer.150

          Following the explanation for reasons behind the tentative sentence of 360 months’

imprisonment, the Court asked counsel if there were any objections and allowed Petitioner to

make a statement before announcing the final sentence. After defense counsel expressed his

disappointment, but raised no objections, the Court asked Petitioner, “Mr. Rowlette, before I

announce final sentence, is there anything that you’d like to say to me directly in your own

behalf.”151 Petitioner responded,

                      THE DEFENDANT: Yes, I’d like to—excuse me. I understand
                      that I’m at the mercy of the Court here. I just want to let you know
                      I accept responsibility for everything that I’ve done, and I
                      apologize to the Court and to my family for, you know, all the
                      mistakes that I’ve made while trying to get to a facility where I

          147
                Tr. July 5, 2016 Hr’g, Doc. 539 at 63–64.
          148
                Id. at 65.
          149
                Id. at 74.
          150
                Id. (emphasis added).
          151
                Id. at 80–81.




                                                            32
        Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 33 of 36




                   can, you know, have some options for my drug problem, to move
                   on with my life. Thank you.152

After Petitioner’s statement, the Court announced the final sentence of 360 months’

imprisonment, followed by a ten-year term of supervised release.153

       Petitioner’s argument that the circumstances of his allocution were “virtually identical” to

those in United States v. Landeros-Lopez is unavailing.154 In that case, the defendant made a

statement after the trial court tentatively announced sentence, but then, “[w]ithout formally

imposing sentence, the court concluded the proceeding,” and days later the judgment of

conviction was filed.155 Nor does Petitioner’s reliance on United States v. Bustamante-Conchas,

support his argument, where the Tenth Circuit made clear that case involved the “complete

denial of allocution.”156 In Bustamante, neither before nor after announcing a tentative sentence

did the judge “‘address the defendant personally in order to permit [him] to speak or present any

information to mitigate the sentence.’”157

       By contrast, the circumstances of Petitioner’s sentencing are nearly identical to that

discussed by the Tenth Circuit in United States v. Theis, in which the Tenth Circuit found that

“the district court did not definitively announce Theis’ sentence before giving him the

opportunity to speak. Instead, it repeatedly characterized its proposed sentence as ‘tentative’ and

referred to the conditions it ‘intended’ to impose.”158 The Tenth Circuit distinguished these

statements from the “conclusive pronouncements” in Landeros-Lopez, where the court


       152
             Id.
       153
             Id. at 82.
       154
             615 F.3d 1260 (10th Cir. 2010).
       155
             Id. at 1265–66.
       156
             850 F.3d 1130, 1133–34, 1138, 1140, 1142, 1144 (10th Cir. 2017).
       157
             Id. at 1137 (quoting Fed. R. Crim. P. 32(i)(4)(A)(ii)).
       158
             853 F.3d 1178, 1183 (10th Cir. 2017).




                                                           33
         Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 34 of 36




definitively imposed sentence prior to giving the defendant the chance to address the court.159

Instead, “[b]ecause Theis had a meaningful opportunity to address the district court and present

mitigating circumstances, he has not shown that the court’s failure to invite him to speak sooner

amounted to plain error. The record shows the defendant was allowed to make a statement

before the Judge finalized the sentence.”160 Here, as in Theis, Petitioner was provided the

opportunity to, and did in fact, allocute before the final sentence was imposed. Thus, Petitioner

is not entitled to relief and this claim is denied.

IV.      Motion for Return of Seized Property

         Petitioner continues to assert that six vehicles were seized by various federal law

enforcement agencies without “probable cause to believe the property was connected with any

illicit activity or the property had not been legally acquired.”161 This Court previously denied

Petitioner’s first request that “illegally seized” property be returned because the three vehicles

and three motorcycles were turned over to law enforcement in the Western District of Missouri

by relatives of Defendant who were serving as custodians of the property and listed on the title of

some of the vehicles. The Court denied the relief sought for the property because Defendant’s

motion was filed in the wrong district; to the extent any of this property was “seized,” it was not

done in Kansas, but rather, the Western District of Missouri.162

         The Court dismisses the instant motion for similar reasons. As previously discussed, the

government filed a civil forfeiture action in the District of Kansas, naming as a defendant the real


         159
               Id. (citing Landeros-Lopez, 615 F.3d at 1265).
         160
             Theis, 853 F.3d at 1183; see also United States v. Valdez-Aguirre, 861 F.3d 1164, 1170 (10th Cir. 2017)
(finding no error when the defendant was invited to make a statement after a tentative sentence was announced but
before the final sentence, because “trial court interspersed these comments with statements suggesting tentativeness,
such as statements of its intent.”).
         161
               Doc. 506 at 1.
         162
               Doc. 501.




                                                           34
           Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 35 of 36




property in Kansas City, Missouri, and later amended the complaint to add the property listed in

Petitioner’s motion.163 That civil forfeiture action remains pending before Judge John W.

Broomes, and Petitioner should seek any relief in the court where those proceedings were filed.

There are no criminal forfeiture proceedings pending before this Court. Accordingly,

Petitioner’s second motion for return of property is dismissed for lack of jurisdiction.

V.         Certificate of Appealability

           Rule 11 of the Rules Governing Section 2255 Proceedings requires the Court to grant or

deny a certificate of appealability (“COA”) when making a ruling adverse to the petitioner. A

court may only grant a COA “if the applicant has made a substantial showing of the denial of a

constitutional right.”164 A petitioner satisfies this burden if “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.”165 For the reasons

explained above, Petitioner has not made a substantial showing of a denial of a constitutional

right and the Court therefore denies a COA.

           IT IS THEREFORE ORDERED BY THE COURT that Petitioner Stephen Rowlette’s

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody, as amended (Docs. 518, 532) is denied without evidentiary hearing; Petitioner’s

Motion for Sentencing Transcript at No Cost (Doc. 528) is denied as moot; Petitioner is also

denied a certificate of appealability.




           163
            United States v. Def. No. 1: Real Prop. Known as 6544 Sni-A-Bar Road Kansas City, Mo., No. 16-1116-
JWB, Docs. 1, 6, 19. Trial is currently scheduled for June 14, 2021, on five of the vehicles listed in Petitioner’s
motion; the sixth has been dismissed from that lawsuit.
           164
                 28 U.S.C. § 2253(c)(2).
           165
                 Saiz v. Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 524 U.S. 274, 282
(2004)).




                                                             35
       Case 2:13-cr-20125-JAR Document 578 Filed 05/03/21 Page 36 of 36




       IT IS FURTHER ORDERED that Petitioner’s Motion for Return of Property (Doc.

506) is dismissed.

       IT IS SO ORDERED.

       Dated: May 3, 2021
                                        S/ Julie A. Robinson
                                       JULIE A. ROBINSON
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                          36
